              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

CHRISTOPHER WAYNE WEBB,                        )
                                               )
                     Petitioner,               )
vs.                                            )          NO. CIV-18-1186-HE
                                               )
STATE OF OKLAHOMA,                             )
                                               )
                     Respondent.               )

                                          ORDER

       Petitioner Christopher Wayne Webb, a state prisoner appearing pro se, filed this

action seeking habeas relief pursuant to 28 U.S.C. § 2254. Petitioner also seeks leave to

proceed in forma pauperis (“IFP”). Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the

matter was referred to Magistrate Judge Suzanne Mitchell for initial proceedings.

       Judge Mitchell has issued a Report and Recommendation (the “Report”)

recommending that petitioner’s application to proceed IFP be denied because he has

enough funds to prepay the $5 filing fee and has otherwise not shown that he is entitled to

proceed IFP. Petitioner was granted until December 28, 2018, to file an objection to the

Report. Since the Report issued, petitioner has filed a letter and motion to file supplemental

information but has not filed an objection to the Report or otherwise disputed his ability to

pay the $5 filing fee. Petitioner therefore waives his right to appellate review of the factual

and legal issues addressed in the Report. Casanova v. Ulibarri, 595 F.3d 1120, 1123 (10th

Cir. 2010); see also 28 U.S.C. § 636(b)(1)(C).

       Accordingly, the Report and Recommendation [Doc. # 6] is ADOPTED.

Petitioner’s motion to proceed IFP [Doc. # 3] is DENIED. Petitioner is ordered to pay the
$5 filing fee in full to the Clerk of Court within twenty-one (21) days of the date of this

order or this action will be subject to dismissal without prejudice.

       IT IS SO ORDERED.

       Dated this 9th day of January, 2018.




                                              2
